ORDER

PER CURIAM.
Appellant, Michael Gray (“defendant”), appeals the judgment of conviction entered by the Circuit Court of the County of St. Louis after a jury found him guilty of one count of possession of a controlled substance with intent to deliver, RSMo § 195.211 (1994). Defendant also appeals the denial of his Rule 29.15 motion for post conviction relief after an evidentiary hearing. We affirm.
Wé have reviewed the briefs of the parties and the legal files and find the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. Likewise, we find the decision of the motion court is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgments pursuant to Rules 30.25(b) and 84.16(b).